DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the grounds that the Examiner has not provided a rationale for showing unity of invention is lacking. This is not found persuasive because unity of invention lacking has been shown by establishing that Groups I-III do not make a contribution over the prior art of US 5,772,861 as discussed on p. 4 of the Restriction Requirement dated 9/22/2021. In addition the special technical feature required by claim 1 of Group I does not make a contribution over the prior art as discussed below in the 102 rejection, further showing that unity of invention is lacking between Groups I-III.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a device (i.e. controller) that controls depositing layers by sputtering from a target based on design information of the sputter deposition process on optical elements, observed value of target life, and historic information of a sputter deposition process at para 0001, 0038, 0040, and 0053 and figs. 1 and 2A of the published Specification (US 2021/0332474), does not reasonably provide enablement for the device to use the design information, observed, and historic information to control any other deposition or etching types (e.g. chemical vapor deposition, laser ablation, evaporation, ion implantation, painting, spraying, printing, spin coating, plasma etching, wet etching, ion beam etching, etc.).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The published Specification and figures provide examples using a target to sputter deposit layers onto an optical element, and a device to control and determine particular parameters (such as gas flow and power) of the target and layers deposited onto the optical element based on design, historic, and observed information and values (such as target life) of the sputter deposition process, but would not enable one of In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order. As to factor A, the claim recites such a broad requirement that any design, historic, and observed information with parameters or conditions for any deposition or etching type for forming layers (e.g. chemical vapor deposition, laser ablation, evaporation, ion implantation, painting, spraying, printing, spin coating, plasma etching, wet etching, and ion beam etching) can read on the claim requirement, resulting in a seemingly limitless amount of possibilities exists for this device that uses information and parameters that control the deposition or etching types. As such this factor strongly weighs against a finding of enablement.
As to factors B and E, the field of deposition and etching types and associated information and parameters that require controlling for forming layers onto optical elements is very broad and can include multiple fields of endeavor. Therefore it would 
As to factor C, the prior art of record of Khan et al (Run-to-Run Control of ITO Deposition Process) in the IDS filed 9/21/2021 teaches using a device to control run-to-run sputter deposition processes using historic and observed information and values of CP density, stress, and target life based on parameters of sputter temperature, power, gas flow, and scan rate, however Applicant claims a device that reads upon deposition or etching to form a layer or layers using generally claimed ‘information’, ‘value’ and ‘parameters’ to control forming the layer or layers, which includes multiple and unrelated fields of endeavor. As such this factor strongly weighs against a finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, Applicant’s published Specification at para 0001, 0038, 0040, and 0053 and figs. 1 and 2A teaches that the device is used for a sputter 
As to factor H, one of ordinary skill in the art has no guidance as to how to make and use the device without being for sputter deposition. In addition other deposition and etching types, such as painting and ion beam etching, presents completely different sets of problems associated with controlling information, value, and parameters, and thus would require different types of experimentation due to these differing information, value, and parameters. This factor weighs strongly in favor of finding that the invention is not enabled.
Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 has been amended to require “the parameter identifies a coating rate”. There is no support in the Specification that the ‘parameter’ itself identifies this ‘coating rate’. Support is present that the parameter itself ‘is’ this coating rate.
Claim 10 has been amended to require “the run parameter identifies at least one of […]”. There is no support in the Specification that the ‘run parameter’ itself identifies .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a parameter”, and then also requires “identifies run parameters”, rendering the claim unclear as to whether ‘a parameter’ is the same as the ‘run parameters’ or are distinct parameters.
Claim 5 requires “the historic information identifies respective relationships for the plurality of materials”, rendering the claim unclear as to the scope of what is intended to be encompassed by these ‘respective relationships’.
Claim 7 recites the limitation "the plurality of relationships".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 requires “the information identifying the result based on at least two relationships of the plurality of relationships”, rendering the claim unclear as to what these ‘relationships’ are, and thus the scope of what is intended to be encompassed by these ‘relationships’.

Claim 10 (dependent on claim 1) requires a single “the run parameter”, whereas claim 1 requires plural “run parameters”, rendering the claim unclear as to how many run parameters are being required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al (Run-to-Run Control of ITO Deposition Process).
With respect to claims 1 and 9, Khan discloses a Generic Cell Controller (GCC) embedded with mathematical models that enables technology and software solution for data collection and control system that controls a sputter deposition process based on a control algorithm (p. 2, Control Algorithm), thus the GCC is interpreted as a device having one or more memories (i.e. ‘software solutions’ for data collection and control system) and one or more processors coupled to the one or more memories to control or execute the sputter deposition process. Khan further discloses the device is structurally capable of receiving design of experiments (DOE) that identifies (from Table 1) desired values (i.e. values of CP density and stress) for a set of layers of a glass substrate (i.e. optical element) generated during one or more runs (p. 2, Process 
With respect to claim 2, Khan further discloses the one or more processors of the device (i.e. GCC) is structurally capable of determining information that identifies a result value of the observed value (i.e. number of hours of source left or target life) for the one or more runs (p. 3, Change of source, fig. 2), and to then modify one run parameter of the run parameters (i.e. temperature, gas flow, power, or scan speed) based on the result value (p. 1, Objective, fig. 1; p. 2, Process Models, Table 1; p. 3, Change of source).
With respect to claims 3 and 4, Khan further discloses in fig. 4 the result value of the observed value (i.e. number of hours of source left or target life) is based on the information from plural optical transmissions (i.e. spectral measurements) of the optical element (p. 3, Change of source and Process Control).
With respect to claims 5 and 6, Khan further discloses the one or more runs uses indium tin oxide (ITO) from a single target (Abstract; p. 3, Change of source), wherein the historic information identifies respective relationships for the ITO (p. 2, Process Models and Control Algorithm).
With respect to claim 7, Khan further discloses in figs. 1 and 4 and Table 1 the device is structurally capable of the determining the information of the result value of the observed value (i.e. number of hours of source left or target life) is based on at least two relationships (p. 1-3).
With respect to claim 8, Khan further discloses the device is structurally capable of identifying the relationship between a rate of change of the parameter (i.e. scan speed or coating rate) compared with the observed value (i.e. number of hours of source left or target life) (p. 2, Process Models, Table 1; p. 3 Change of source).
With respect to claim 10, Khan also discloses the run parameters are gas flow and/or power scan speed (p. 1, Objective; p. 2 Process Models and Control Algorithm; Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,864,958 is relevant for teaching a device having a memory and processor for controlling a sputter deposition process onto an optical element based on previously recorded information, observed values, and parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794